           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    PINE BLUFF DIVISION

TERRYW. HAMILTON                                              PLAINTIFF

v.                       No. 5:16-cv-356-DPM

CORE-MARK INTERNATIONAL, INC.                              DEFENDANT

                                 ORDER

     The Court is attaching its working drafts of (1) the voir dire, (2) the
preliminary instructions, (3) the final instructions, and (4) the verdict
form. Core-Mark's proposals helped. Please file any objection to the
voir dire or preliminary instructions by 31 October 2019. We'll work on
the final instructions and the verdict form during the trial. They're
tentative. Please hold your thoughts on them until trial.
     So Ordered.


                                  D.P. Marshall Jr.
                                  United States District Judge
